UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7114


UNULA BOO SHAWN ABEBE,

                Plaintiff - Appellant,

          v.

SC DEPT OF CORRECTIONS; OFFICER GOFFREY,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.     Margaret B. Seymour, District
Judge. (0:09-cv-03111-MBS-PJG)


Submitted:   September 30, 2010           Decided:   October 12, 2010


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Unula Boo Shawn Abebe, Appellant Pro Se. John Betts McCutcheon,
Jr., Lisa Arlene Thomas, THOMPSON & HENRY, PA, Conway, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Unula Abebe seeks to appeal the district court’s order

accepting      the   recommendation        of     the   magistrate      judge     and

granting the motion to dismiss filed by defendant South Carolina

Department of Corrections, but rejecting the recommendation and

granting Abebe leave to file his “Second Party Complaint” and

recommitting     his    case   to    the       magistrate     judge    for    further

consideration.       This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).      The order Abebe seeks to appeal is neither a final

order   nor    an    appealable     interlocutory       or    collateral       order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                       We

dispense      with   oral   argument       because      the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             DISMISSED




                                           2